DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Response to Arguments
1.	Applicant’s Arguments, see Remarks, pages 6-17 filed 02/07/2022, with respect to the rejections of claims 1-20, have been fully considered. 
With regards to rejection of claims under 35 U.S.C 103 of Applicant’s Arguments are moot in view of the new grounds of rejection under the combination of Naamani, Hiyokawa and Cuiqin which is necessitated by Applicant’s amendments.
With regards to rejection of claims under 35 U.S.C 101 of Applicant’s Arguments of amended claims 1 and 12 including new limitations of validating and verifying using machine learning process/neural network is persuasive. Therefore, the rejection of independent claims 1 and 12 is hereby withdrawn.  


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-6, 9, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0301031 to Naamani et al. in view of US2021/0180954 to Hiyokawa et al. further in view of CN108875758 to Cuiqin et al.  
5.	Regarding claims 1 and 12, Naamani discloses a system and a method of mapping a parking area for autonomous parking (mapping area near POI see at least [¶ 01 & 21]), the method comprising: 
receiving, using a computing device, a point of interest designator for a point of interest, a drop-off location designator for a drop-off location associated with the point of interest, a parking location designator for a parking location associated with the point of interest, and a parking path designator for a parking path between the drop-off location and the parking location (the mobile device in communication with server (Fig. 1), the system receives specific POI data, drop-off location as closes as possible to parking location, and path way to parking location as shown in Fig. 5 see at least [ ¶ 21-24, 56] and Figs. 1 & 5); 

a parking geofence for the parking location (parking lot or other parking area/ (parking geofence) see at least [¶ 17, 45 & 57]); and 
a parking waypath for the parking path (parking waypath as shown in Fig. 5 see at least [¶ 57] and Fig. 5); and 
generating, using the computing device, a parking map for the point of interest, wherein the parking map comprises the drop-off location designator, the parking location designator, the parking path designator, the drop-off geofence, the parking geofence, and the parking waypath (the system generate parking map for the POI (McDoland 52) as shown in Fig. 5 where vehicle drop-off location/designator, parking designator (51), and parking path designator (arrow to parking Fig. 5 & [57]), parking geofence “within a parking lot or other parking area with respect to a desired POI.” that means the autonomous vehicle drop-off passenger and drive to parking space to be parked using parking path, and system generate parking radius that are closed by the POI, the drop-off location and parking location, parking path see at least [¶ 17, 24, 45, 57 & 67] and Fig. 5).  
Naamani does not explicitly disclose a drop-off geofence for the drop-off location. 
However, Naamani discloses the autonomous vehicle drop-off passenger at drop-off location as closes as possible to parking location, that means drop-off location must be 
Hiyokawa is directed to vehicle position estimating device and autonomous valet parking. Hiyokawa discloses user terminal device that communicate with the autonomous vehicle and management device, where the system estimated vehicle position and system maps (as shown in Fig.1) the drop-off location designator (P1), the parking location designator (P), the parking path designator (parking path C1 Fig. 1), the drop-off geofence (rectangular area that vehicle drop-off passenger), the parking lot correspond the area around the vehicle position/parking geofence, and the parking waypath (Ci Fig. 1) see at least [¶  58, 111-114, 192-219] and Figs. 1-10). Therefore, from the teaching of Hiyokawa, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Naamani to use the technique of generating parking map which includes the drop-off location and drop-off geofence similar to that of teaching of Hiyokawa in order to enhance the vehicle autonomous parking operation.

Naamani does not explicitly disclose validating, using the computing device, the survey data, as a function of a first machine- learning process; and verifying, using the computing device, the survey data, as a function of a second machine-learning process.
However, Cuiqin is directed to information processing method for detecting map features. Cuiqin discloses a machine leaning system that includes plurality machine learning process that determines the correctness of the map features by comparing different elements and features of the map, where the system includes a third neural network model/machine learning that compares the parameters of set of features of 

6.	Regarding claims 2 and 13, Naamani discloses communicating, using the computing device, the parking map to at least an autonomous vehicle (parking map is provided to autonomous vehicle see at least [¶ 91]).  
7.	Regarding claims 3 and 14, Naamani and Hiyokawa in combination disclose all the limitation of claims 1 and 12 as discussed above, furthermore, Hiyokawa discloses 
receiving, using the computing device, a pick-up location designator for a pick-up location associated with the point of interest (P2 pick-up location) and a summoning path designator for a summoning path between the parking location and the pick-up 
wherein the survey data, further comprises: 
a pick-up geofence for the pick-up location (P2 an area in form of rectangular shape with boundaries data see at least Fig. 2); and a summoning waypath for the summoning path (summoning waypath C2 Fig. 2); and 
wherein the parking map further comprises the pick-up location designator, the summoning path designator, the pick-up geofence, and the summoning waypath (parking map includes pick-up location P2, where P2 area in form of rectangular shape with boundaries data/geofence and summoning path C2 see at least [¶ 15, 58 & 114] Figs. 1& 2). Therefore, from the teaching of Hiyokawa, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Naamani to use the technique of structure data includes the pick-up geofence, parking waypath and summoning waypath data similar to that of teaching of Hiyokawa in order to enhance the vehicle autonomous parking operation.

8.	Regarding claims 4 and 15, Naamani and Hiyokawa in combination disclose all the limitation of claims 1 and 12 as discussed above. Furthermore, Naamani discloses the survey data further comprises a survey data structure (mapping server includes data and stored in database see at least [¶ 50, 72 & 79] & Fig.1), wherein the survey data structure comprises, the parking geofence (“within a parking lot or other parking area with respect to a desired POI.”/parking geofence data), the parking waypath (waypath as shown in Fig. 5), 

However, Hiyokawa discloses system comprise a memory that stores data includes pick-up geofence and drop-off geofence (P2 & P1 an area in form of rectangular shape with boundaries data see at least Fig. 1), parking waypath (waypath C1 data Fig. 1) and the summoning waypath (summoning waypath C2 data Fig. 2) see at least [¶ 15, 58 & 114] and Figs. 1& 2. Therefore, from the teaching of Hiyokawa, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Naamani to use the technique of structure data includes the drop-off geofence and pick-up geofence, parking waypath and summoning data similar to that of teaching of Hiyokawa in order to enhance the vehicle autonomous parking operation.

9.	Regarding claims 5 and 16, Naamani and Hiyokawa in combination disclose all the limitation of claims 1 and 12 as discussed above. Furthermore, Naamani discloses wherein the parking waypath further comprises: at least a signage waypoint (directional signs array of LEDs embedded in surface in parking lot see at least [¶ 57]); and the parking map further comprises at least a signage designator to the at least a signage waypoint (the map includes directional signs/signage waypoint see at least [57], Furthermore, discloses the parking map includes waypath marker data/ signs which comprises markers M101 and segment LS103 as shown in Fig. 10 see at least [¶ 143 & 257]).


validating, using the computing device, the surveyor identifier and the task identifier (the server recognize the registered smartphone/validate smartphone and user receive the info. and navigate vehicle to available parking space, that means the task is validated by vehicle navigate to available parking space see at least [¶136] and Fig. 1).  

11.	Regarding claims 9 and 20, Naamani discloses wherein the remote device (server Fig. 1) comprises: a remote computing device (server see at least [¶ 50] & Fig. 1); and the at least a locating sensor communicatively connected to the remote computing device, wherein the at least a locating sensor comprises a global positioning sensor (the server in communication with smartphone includes a GPS see at least [110-115] and Fig. 1).  
12.	Regarding claim 11, Naamani discloses verifying, using the remote device, the parking waypath (the server transmits exact direction to a specific available space as shown in Fig. 5, that means the server verify the pathway to parking space see at least [¶ 110] and Fig. 5. Hiyokawa also discloses management device generate path to target path and perform the automated parking follow the path, that means the management device verify the path to parking space see at least [114] and Figs. 1 & 5).  

s 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Naamani in view of Hiyokawa and Cuiqin, further in view of US2018/0046198 to Nordbruch et al. 

14.	Regarding claims 7, 8, 18 and 19, Naamani discloses re-claims 7 & 18) further comprising validating, using the computing device, the parking waypath (as shown in Fig. 5 the map shows waypath to available parking space and also visual information on external street displays or directional visual marks (arrows) of within the parking lot, that means the system uses these directional signs and marks (arrows) to validate the parking waypath see at least [¶ 57] and Fig 5), However, for more clarification the Examiner is using secondary reference of Nordbruch.  
Naamani does not explicitly disclose re-claims 8 and 19) wherein validating the parking waypath further comprises: segmenting the parking waypath into a plurality of parking sub-waypaths; and validating at least a parking sub-waypath of the plurality of parking sub-waypaths.  
Nordbruch is directed to guiding autonomous vehicle in parking lot. Nordbruch discloses as shown in Fig. 4C waypath 420 that vehicle to follow for autonomous parking from drop-off position to parking space, where waypath is segmented into multiple segments/ sub-waypaths (some segments are straight others are curved) and the system determine a deviation of waypath and provide a compensation for the deviation (Figs. 4F-G), that means the system validate the each segment within the waypath if it is valid, the vehicle follow it to parking space, and if not the system provide a corresponding compensation segments for vehicle to follow it to parking space as shown in Figs. 4F-G (see at least [¶ 14-15, 57-59 & 61] and Figs. 4F-G). Therefore, from the teaching of .

15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Naamani in view of Hiyokawa and Cuiqin, further in view of US2017/0061632 to Lindner et al.
16.	Regarding claim 10, Naamani, Hiyokawa and Cuiqin in combination disclose all the limitation of claims 1 and 12 as discussed above. Naamani does not explicitly disclose the further comprising receiving, using the computing device, site- specific driving rules associated with the point of interest and wherein the parking map further comprises the site-specific driving rules.
However, Naamani discloses the vehicle drive slow/driving rules within the parking area that is associated with POI see at least [¶ 54].
However, Lindner is directed to map and autonomous vehicle. Lindner discloses map includes map includes driving rules/ speed limits, where the autonomous vehicle performs autonomous parking in parking garage see at least [¶21, 61 & 113]. Therefore, from the teaching of Lindner, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Naamani to use the technique includes driving rules in map similar to that of teaching of Lindner order to enhance the vehicle autonomous operation.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHID BENDIDI/Primary Examiner, Art Unit 3667